Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as June 13, 2016, the date of the earliest priority application (PCT international application number PCT/US2016/037137).
The claims filed November 19, 2020 are entered, currently outstanding, and subject to examination.
The claims filed February 24, 2021 are not entered as reading upon a non-elected invention.
This action is in response to the filing of February 24, 2021.
Claims 1-20 are currently pending.
Claims 6-8, 14-16, 19, and 20 have been withdrawn.
No claims have been cancelled.
Claims 1-5, 9-13, 17, and 18 are currently outstanding and subject to examination.


Informal Response, Claims Not Entered
All claims are withdrawn as not reading on elected species A. As such, the reply of February 24, 2021 is not responsive. See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Applicant elected species A (corresponding to Fig. 3) in the election of November 19, 2020. The amendment filed on February 24, 2021 amends all claims such that all outstanding claims are now drawn to an invention distinct from that which was originally elected. Such amendment effectively cancels the elected claims is non-responsive (MPEP § 821.03). The amended and newly-presented claims are not readable on the elected invention because they incorporate primary and new aspects of another distinct invention by amendment.
¶ 43 of the specification as originally filed states that Fig. 3 has alternative embodiments. However, only the species shown in Fig. 3 was elected as species A.
¶ 43 of the present application states:
For example, although the conductors 314a-b are depicted in FIGS. 3-7 as being the same as one another, the conductors 314a-b can alternatively be different types, shapes, sizes, and can include different materials from one 
This text explicitly states alternatives that are not shown in Fig. 3. Such text is associated with an alternative embodiment of Fig. 3 and not Fig. 3 itself.
Applicant has given no explanation as to how such amended claims fall within the elected species. Examiner does not recall the issue being raised in the interview of February 17, 2021
For at least the foregoing reasons, the claims as amended are directed to an embodiment not elected by Applicant in the election of November 29, 2020. Each of the independent claims, 1, 9, and 18, require the newly-amended limitation of "wherein the second conductor is of a different type or includes a different material than the first conductor" or similar is seen to depart from the election of species A.

Other considerations
Further, use of alternatives in claims ("is of a different type or includes a different material") leads to lack of definiteness in the scope of the claim and what the claimed subject matter is that is subject to examination, rejection, and/or allowance.
Additionally, new claim 21 appears to be subject to cancellation by examiner’s amendment per the restriction of October 20, 2020, page 7, last full paragraph.
From above, examiner perceives that Applicant may be taking liberties with the procedural and/or substantial requirements present during prosecution of the application. Examiner states for the record so that there is no mistake on Applicant’s part that there are risks of failure when exercising such liberties. The rules at play are well established and subject to review should they prove inadequate, in error, or breach fairness/equity. 

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
April 17, 2021